Citation Nr: 1614188	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-04 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  For the period prior to January 29, 2010, entitlement to an initial compensable evaluation for a right foot soft tissue keloid scar status post skin graft (right foot scar).

2.  For the period beginning on January 29, 2010, entitlement to an initial evaluation in excess of 10 percent for a right foot scar.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for depression and anxiety.

5.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1988 to December 1988, and on active duty from March 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2013, the Board remanded the Veteran's right foot scar rating claim for further development.  That matter is now returned to the Board for further review.

Subsequently, a November 2013 rating decision awarded a 10 percent rating for the Veteran's right foot scar (previously noncompensable), effective September 26, 2013.  Then, a June 2014 rating decision awarded the 10 percent rating dating back to January 29, 2010.  As this did not constitute a grant of the full benefit sought on appeal (e.g., 100 percent), this rating claim remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the November 2013 rating decision awarded service connection for headaches, and the June 2014 rating decision awarded service connection for joint problems as due to an undiagnosed illness, and for a skin condition, which matters were all previously remanded by the Board in September 2013 for further development.  As such, there remains no issue or controversy for appellate review.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD, and entitlement to service connection for depression and anxiety, and for a sleep disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the Veteran's right foot scar is shown to be 18 square centimeters and painful; the scar is not shown to be unstable or to cause any limitation of function.


CONCLUSIONS OF LAW

1.  For the period prior to January 29, 2010, the criteria for a 10 percent evaluation for a painful right foot scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.71a, Diagnostic Code 7804 (2008).

2.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for a right foot scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§4.1-4.14, 4.71a, Diagnostic Code 7804 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's right foot scar rating claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was provided with VA examinations relating to his right foot scar in November 2008, December 2009, and September 2013.  There is no evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last VA examination.   See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board finds these VA examination reports are adequate upon which to base a decision.  

The Board adds that the most recent September 2013 VA examination was performed pursuant to the Board's September 2013 remand directive based on the fact that the Veteran indicated that his scar may have worsened since the last VA examination.  The new September 2013 VA examination answered all of the questions posed by the Board.  Therefore, the Board finds there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's right foot scar is currently assigned a noncompensable rating effective from September 5, 2008, and a 10 percent rating under Diagnostic Code 7804 (for a painful scar) effective January 29, 2010.  See 38 C.F.R. § 4.118 (pre-October 23, 2008).  The Veteran seeks higher initial ratings.

The Board notes that the criteria for rating scars were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendments are only effective, however, for claims filed on or after October 23, 2008.  The revised criteria, therefore, are not applicable to the appeal before the Board, as the Veteran's original claim was filed in September 2008.

Old Diagnostic Code 7804 provides a 10 percent rating for a superficial scar, painful on examination.  See 38 C.F.R. § 4.118 (2008).

The Veteran was afforded VA examinations in November 2008, December 2009, and September 2013.

The November 2008 VA examination report reflects the Veteran had a healed scar on the medial aspect of the calcaneal area of the right foot that measured five by three centimeters (15 sq. cm).  The Veteran reported periodic pain with flare-ups in cold weather, and that he has to walk on the lateral aspect of his foot when he experiences pain.  The examiner noted there was no tenderness, no ulceration, no keloid formation, it was not attached to deep tissues, and it did not cause any limitation of function.  The examiner diagnosed a soft tissue keloid scar, with intermittent pain secondary to the scar.

The December 2009 VA examination report reflects the VA examiner noted that the Veteran's scar on his right heel due to chemical exposure in 2003 was "well-healed," measured five by three centimeters (15 sq. cm), with no ulceration, no exposure of underlying tendons or bone, was non-tender to palpation, and the examiner noted that there was no limitation of function caused by the scar.  The examiner noted that the scar was "superficial" with no inflammation, keloid formation, or skin breakdown seen.  The examiner noted the Veteran reported intermittent pain due to his scar.

The September 2013 VA examination report reflects the examiner noted that the Veteran had a raised scar on his right heel due to a full thickness or subdermal burn in 2003 that measured six by three centimeters (18 sq. cm), and that the Veteran reported constant pain from the scar.  The examiner noted that the scar was not unstable with frequent loss of covering of skin over the scar, that it did not cause any limitation of function, and that it did not impact the Veteran's ability to work.

The Board has also reviewed all of the Veteran's treatment records in the claims file, including but not limited to the September 2008 VA plastic surgery consultation report, which reflects that the Veteran's scar was well-healed without any ulceration, underlying tendons or bone, skin breakdown, or other irregularities.

In light of the above, the Board finds that the 10 percent rating assigned effective January 29, 2010, for a painful right foot scar under Diagnostic Code 7804 should be assigned for the entire period on appeal, i.e., dating back to September 5, 2008.  As shown above, the Veteran has reported pain from the scar over the entire period on appeal, as shown in the November 2008, December 2009, and September 2013 VA examination reports.  The Board notes that the present 10 percent rating is the maximum rating available under Diagnostic Code 7804 for a painful scar.

The Board further finds that that for the entire period on appeal, the criteria for a separate compensable rating have not been met under Diagnostic Code 7801 (39 sq. cm or more), 7802 (929 sq. cm or more), or 7803 (unstable).  Also, as shown above, no limitation of function was found by any of the VA examiners due to the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (scars, other; rate based on limitation of function of the affected part) (pre-October 23, 2008).

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)). "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's right foot scar is inadequate.  As shown above, the Veteran experiences symptoms of pain due to his scar, which symptoms are squarely contemplated by the present 10 percent rating assigned under Diagnostic Code 7804.  As such, an extraschedular rating is not appropriate.

Therefore, in summary, the Board concludes that for the period prior to January 29, 2010, a 10 percent rating for the Veteran's right foot scar is warranted, but entitlement to an evaluation in excess of 10 percent is not warranted for the entire period on appeal.



ORDER

For the period prior to January 29, 2010, entitlement to a 10 percent evaluation for a right foot scar is granted.

For the entire period on appeal, entitlement to an evaluation in excess of 10 percent for a right foot scar is denied.


REMAND

A November 2015 rating decision denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for PTSD, and it denied his claims for service connection for depression and anxiety, and for a sleep disorder.  In March 2016, the Veteran filed an informal notice of disagreement.  Therefore, the Board finds that this matter should be remanded so that the RO may follow-up with the Veteran as to whether he wishes to properly file a formal notice of disagreement, and if a formal notice of disagreement is later filed, then the RO should issue a statement of the case (SOC) on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  These claims should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran explaining that recent changes now require a formal notice of disagreement (i.e., VA Form 21-0958, Notice of Disagreement), and inquiring whether he wishes to file a formal notice of disagreement with regard to the November 2015 rating decision that denied his application to reopen a previously denied claim of entitlement to service connection for PTSD, his claims for service connection for depression and anxiety, and his claim for service connection for a sleep disorder.  The requisite form should be provided with the notice letter.

2.  Then, if the Veteran timely files the requisite formal notice of disagreement, issue a SOC with regard to the PTSD, depression and anxiety, and sleep disorder claims.  If the benefits sought cannot be granted, the Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


